

114 HR 6079 IH: Semipostal Stamp Clarification Act of 2016
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6079IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Burgess introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend section 416 of title 39, United States Code, to remove the authority of the United States
			 Postal Service to issue semipostals except as provided for by an Act of
			 Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Semipostal Stamp Clarification Act of 2016. 2.Limitation on United States Postal Service semipostal stamp authority Section 416 of title 39, United States Code, is amended—
 (1)by striking subsection (b) and inserting the following:  (b)Limited authorityThe Postal Service may issue and sell semipostals under this section only for such purposes or causes as provided for by an Act of Congress.; 
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)by striking appropriate agency or agencies and inserting appropriate agency or entity, as provided for by an Act of Congress pursuant to subsection (b),; and (ii)by striking such agency and inserting such agency or entity;
 (B)by striking paragraph (2); and (C)by redesignating paragraph (3) as paragraph (2);
 (3)by striking subsection (e); and (4)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.
			